DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore:
The “Braille pad is disposed for reading in contact with a digital pulp of a finger” (as recited in claim 3); 
The “Braille pad is disposed for reading in contact with a wrist” (as recited in claim 7);
The “Braille pad is disposed for reading in contact with a digital pulp of a toe” (as recited in claim 8);
The “Braille pad is disposed for reading in contact with a digital pulp of a finger” (as recited in claim 10);
The “Braille pad is disposed for reading in contact with a wrist” (as recited in claim 12); and
The “Braille pad is disposed for reading contact with a digital pulp of a toe” (as recited in claim 13
 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 4, 8, and 13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
In claims 4 and 10, Applicant recites that the keystrokes are type with fingers other than the finger which is in contact with the self-scrolling  Braille pad. However, Applicant’s drawings only show all of a user’s fingers in contact with the keys. Thus it is not clear what an embodiment would look like in which one finger is in contact with the Braille pad. 
Similarly, in claims 8 and 13, Applicant recites that the self-scrolling Braille pad is disposed for reading in contact with a digital pulp of a toe. However, it is not clear how this is  achieved in view of the disclosure. 

Claims 3-4 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 3 and 10, Applicant recites that the Braille pad is disposed for reading on contact with a digital pulp of a finger. However, Applicant has only depicted the fingers as being used to on the keys to make the keystrokes. Thus it is unclear how the self-scrolling Braille pad is configured to maintain contact with the digital pulp of a finger when the fingers are being used to create keystrokes (as shown in Fig. 2 of Applicant’s drawings). 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sakai et al. (JP 2000-267557).
With respect to claim 1, Sakai et al. disclose a method of deafblind reading, writing, and communication, comprising:
(a) reading with a self-scrolling Braille pad 21a-c, 22a-c, 23a-c, configured for contact with a surface of a user’s body (Sakai et al. bottom of pg. 4 of the machine translation; Fig. 4)–while Sakai doesn’t use the term “self-scrolling” Sakai et al. indicates that there is a control 33 for adjusting the speed of the presentation of the reading data (Sakai et al., pg. 5 of the machine translation); and, 
(b) writing with keystrokes (via keys 24-26, Sakai et al., Fig. 4), wherein the self-scrolling Braille pad is configured to maintain contact with said surface of the user’s body during the writing. Since the Braille pad is built into the input keys, the user’s body would always be in contact with the Braille pad during writing. 


Claims 1 and 14-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lim (2019/0005847).
With respect to claim 1, Lim discloses a method of deafblind reading, writing, and communication, comprising:
(a) reading with a self-scrolling Braille pad 140 configured for contact with a surface of a user’s body (Lim, paragraphs [0033]-[0034]); and, 
(b) writing with keystrokes (via input device 200 and key buttons 201, 202, 203, 204, 205, and 206–Lim, paragraphs [0034]-[0035]), wherein the self-scrolling Braille pad is configured to maintain contact with said surface of the user’s body during the writing (as shown in Figs. 4-5 of Lim).
With respect to claim 14, Lim discloses a device for deafblind reading, writing, and communication, comprising: 
a user keyboard 200 and at least one self-scrolling Braille pad 140, wherein the keyboard 200 and the at least one Braille pad 140 are configured to allow the user to type with the keyboard while a surface of the user’s body remains in contact with the at least one Braille pad for reading (Lim, paragraphs [0033]-[0034]; Figs. 4-5).
With respect to claim 15, Lim discloses a computer or microcontroller (“central processing unit,” Lim, abstract) configured for Braille usage and having at least one communication channel (inherent in the wireless computer/signal transmitter disclosed by Lim, see abstract) to send or receive data or messages, wherein the keyboard 200 is configured for user input (“The Computer/Signal Transmitter [200] receives two basic signals; one of the signals are from the ergonomics input Key Buttons [201], [202], [203], [204], [205, [206]; when pressed to developed a Braille Dot character words, Lim, paragraph [0035]) and the at least one Braille pad 140 is configured as a character display (“Delivers information wirelessly to the Low Frequency Pulse Output Device Pad [140], Lim, paragraph [0007]).
With respect to claim 16, Lim discloses that the at least on communication channel is established via computer server (“World Wide Web, Lim,  see abstract), computer laptop (“laptop,” Lim, see abstract) or computer tablet (“tablet,” Lim, see abstract). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Wang (CN 101969487) in view of Lim (2019/0005847). 
With respect to claim 1, Wang discloses the claimed method of deafblind reading, writing, and communications, except that it is not clear if the Braille pad is self-scrolling. Wang disclose a method of deafblind reading, writing, and communication, comprising:
(a) reading with a Braille pad 2 configured for contact with a surface of a user’s body (Wang, paragraph [0010]; Fig. 2); and, 
(b) writing with keystrokes (via input device 3, Wang, paragraph [0010]; Fig. 2), wherein the self-scrolling Braille pad is configured to maintain contact with said surface of the user’s body during the writing.
Lim teach a similar method including the step of reading with a self-scrolling Braille pad 140 configured for contact with a surface of a user’s body (Lim, paragraphs [0033]-[0034]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teaching of Lim with the method disclosed by Wang for the advantage of allowing a user to read a longer continuous message instead of a brief set of characters. 

Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Sakai et al. (JP 2000-267557), as applied to claim 1 above, and further in view of Litschel (US 5,627,566). 
With respect to claim 2, Sakai et al. disclose the claimed method except that it is not clear if the keystrokes are typed on a chordic keyboard. However, Litschel teaches that a conventional braille keyboard is a chordic keyboard (Litschel, col. 8, lines 43-50; Fig. 9.2). 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teaching of Litschel with the method disclosed by Sakai et al. for the advantage of a keyboard that is familiar to someone that has used a conventional Braille keyboard. 
With respect to claim 3, Sakai et al. disclose that the self-scrolling Braille pad is disposed for reading in contact with a digital pulp of a finger (pg. 3 of the machine translation of Sakai et al.).
With respect to claim 4, if only considering 21a-c, 22a-c and 23a-c as the Braille pad and 24-26 as the keys for typing keystrokes then Sakai et al. disclose that the keystrokes are typed with fingers other than the finger which is in contact with the self-scrolling Braille pad. 

Claims 2 and 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (CN 101969487) in view of Lim (2019/0005847), as applied to claim 1 above, further in view of Litschel (US 5,627,566). 
With respect to claim 2, Wang in view of Lim discloses the claimed method except that  that it is not clear if the keystrokes are typed on a chordic keyboard. 
However, Litschel teaches that a conventional braille keyboard is a chordic keyboard (Litschel, col. 8, lines 43-50; Fig. 9.2). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teaching of Litschel with the method disclosed by Wang in view of Lim for the advantage of a keyboard that is familiar to someone that has used a conventional Braille keyboard. 
	With respect to claim 5, Wang discloses that the self-scrolling Braille pad 2 is disposed for reading in contact with a digital pulp of a thumb (“The thumb placed on the inverted trigone table I side surface can touch the Braille sign display screen of the 2 reading display screen content,” Wang, paragraph [0010]). 
	With respect to claim 6, Wang discloses that the keystrokes are typed with fingers other than the thumb which is contact with the self-scrolling Braille pad (“Other four fingers on the inverted trigone table III side surface can be respectively operated Braille character function keys of the emitting receiving key 5,” Wang, paragraph [0010]). 


Claims 2 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Lim (2019/0005847), as applied to claim 1 above, and further in view of Litschel (US 5,627,566). 
With respect to claim 2, Lim discloses the claimed method except that it is not clear if the keystrokes are typed on a chordic keyboard. However, Litschel teaches that a conventional braille keyboard is a chordic keyboard (Litschel, col. 8, lines 43-50; Fig. 9.2). 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teaching of Litschel with the method disclosed by Lim for the advantage of a keyboard that is familiar to someone that has used a conventional Braille keyboard. 
With resect to claim 7, Lim disclose that the self-scrolling Braille pad can be disposed for reading in contact with a wrist (Lim paragraph [0007]). 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Sakai et al. (JP 2000-267557), as applied to claim 1 above, and further in view of Noh (KR 20160113053). 
With respect to claim 8, Sakai et al. disclose the claimed method except for the self-scrolling Braille pad being disposed for reading in contact with a digital pulp of a toe. However, Noh teaches that it is known for a user to read Braille with a finger or a toe (pg. 1 of the machine translation of Noh). 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to replace the teaching of Sakai et al. with the teaching of Noh for the advantage of user’s without fingers being able to use a Braille writer. 



Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (CN 101969487) in view of Lim (2019/0005847), as applied to claim 1 above, and further in view of Labbé et al. (US 2016/0034180). 
With respect to claim 9, Wang in view of Lim discloses the claimed method except for the keystrokes being typed on a virtual keyboard. However, Labbé et al. teach a method of writing Braille including typing keystrokes on a virtual Braille keyboard 18 as shown in Fig. 2 of Labbé et al.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teaching of Labbé et al. with the method disclosed by Wang in view of Lim for the advantage of allowing a user to adjust the keys locations and layout to the user’s preference. 
With respect to claim 11, Wang discloses that the self-scrolling Braille pad 2 is disposed for reading in contact with a digital pulp of a thumb (“The thumb placed on the inverted trigone table I side surface can touch the Braille sign display screen of the 2 reading display screen content,” Wang, paragraph [0010]). 

Claims 9 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Lim (2019/0005847), as applied to claim 1 above, and further in view of Labbé et al. (US 2016/0034180). 
With respect to claim 9, Lim discloses the claimed method except for the keystrokes being typed on a virtual keyboard. However, Labbé et al. teach a method of writing Braille including typing keystrokes on a virtual Braille keyboard 18 as shown in Fig. 2 of Labbé et al.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teaching of Labbé et al. with the method disclosed by Lim for the advantage of allowing a user to adjust the keys locations and layout to the user’s preference. 
With respect to claim 12, Lim disclose that the self-scrolling Braille pad can be disposed for reading in contact with a wrist (Lim paragraph [0007]). 

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Wang (CN 101969487) in view of Lim (2019/0005847) and Labbé et al. (US 2016/0034180), as applied to claim 9 above, and further in view of Noh (KR 20160113053). 
With respect to claim 13, Wang in view of Lim and Labbé et al. disclose the claimed method except for the Braille pad being disposed for reading on contact with a digital pulp of a toe. However, Noh teaches that it is known for a user to read Braille with a finger or a toe (pg. 1 of the machine translation of Noh). 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to replace the teaching of Wang in view of Lim and Labbé et al. with the teaching of Noh for the advantage of user’s without fingers being able to use a Braille writer. 

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Lim (2019/0005847), as applied to claim 16 above, further in view of Engelke et al. (US 10,601,980) and Jadhav et al. (CN 102939791).
With respect to claim 17, Lim discloses the claimed device except that he is silent on the being configured to obtain a speech-to-text-to Braille translation and configured to obtain a Braille-to-text-to synthetic speech translation. 
However, Engelke et al. teach a communications device wherein the device is configured to obtain a speech-to-text-to-Braille translation of a spoken word received from a second party via the at least one communication channel  and to display the translation on the at least one Braille pad for reading by the user (Engelke et al., col. 4, lines 18-30). 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teaching of Engelke et al. with the device disclosed by Lim for the advantage of easily converting voice messages from another user into a format that is readable by deafblind user. 
Jadhav et al. teach a communications device wherein the device is configured to obtain a Braille-to-text-to synthetic speech translation to transmit the translated messages as synthesized speech via the at least one communication channel for hearing by the second party (Jadhav et al., pg. 6 of the machine translation).
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teaching of Jadhav et al. with the device disclosed by Engelke et al. for the advantage of facilitating communication between a deafblind user and a user who cannot read Braille.

Allowable Subject Matter
Claims 18-20 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:  
Claims 18-20 have been allowed primarily for the chordic keyboard configured for typing with any of eight fingers other than a thumb; and first and second self-scrolling Braille pads configure for reading with respective right and left thumbs. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL J COLILLA whose telephone number is (571)272-2157.  The examiner can normally be reached Mon.-Fri., 7:15 AM-4:45 PM (Eastern Time).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached at 571-272-7723.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




	
/DANIEL J COLILLA/Primary Examiner, Art Unit 3649                                                                                                                                                                                                        July 29, 2022